ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Applicant’s amendments with respect to claim 28 is  sufficient to overcome the objection set forth in the previous Office Action. The examiner withdraws the objection.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Sasha Varghese (Reg. # 72,185) on 07/30/2021.  The application has been amended as follows:  
As per Claim 19, the entire claim 19 has been replaced by  the amended 
claim 19:
--19.  The rolling arrangement according to claim 15, wherein the rolling arrangement is configured to be integrated in a piece of furniture.--
 As per Claim 20, the entire claim 20  has been replaced by  the amended 
claim 20 :
--20.	 The rolling arrangement according to claim 15, wherein the rolling arrangement is configured to be integrated in a movable wall element.—

As per Claim 21, the entire claim 21 has been replaced by the amended 
claim 21 :
--21.	 The rolling arrangement according to claim 15, wherein the rolling arrangement is configured to be integrated in a pallet.—

Allowable Subject Matter
4.	  Remaining Claims 15-28  are allowed. 
 

 REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	  Claims 15-28 are allowed in view of the remarks filed by Applicants on 07/19/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.